

115 HR 1311 IH: Consumer and Fuel Retailer Choice Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1311IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Smith of Nebraska (for himself, Mr. Loebsack, Mr. Rodney Davis of Illinois, Mr. King of Iowa, Mr. Kinzinger, Mr. Cramer, Mr. Peterson, Mr. Pocan, Mr. Cartwright, and Mr. Walz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act with respect to the ethanol waiver for Reid vapor pressure limitations
			 under such Act.
	
 1.Short titleThis Act may be cited as the Consumer and Fuel Retailer Choice Act. 2.Ethanol waiver (a)Reid vapor pressure limitationSection 211(h) of the Clean Air Act (42 U.S.C. 7545(h)) is amended—
 (1)in paragraph (4)— (A)in the matter preceding subparagraph (A), by inserting or more after 10 percent; and
 (B)in subparagraph (C), by striking additional alcohol or; and (2)in paragraph (5)(A), by inserting or more after 10 percent.
 (b)Existing waiversSection 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) is amended— (1)by striking The Administrator, upon and inserting (A) The Administrator, upon; and
 (2)by adding at the end the following:  (B)A fuel or fuel additive that has been granted a waiver under subparagraph (A) prior to January 1, 2017, and meets all of the conditions of that waiver, other than the waiver’s limits for Reid Vapor Pressure, may be introduced into commerce if the fuel or fuel additive meets all other applicable Reid Vapor Pressure requirements..
				